                           IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


    KEVIN SPENCER,                                         MEMORANDUM DECISION
                                                               AND ORDER
                  Plaintiff,

    v.                                                   Case No. 2:16-cv-00427-DN-PMW

    DELPHI AUTOMOTIVE SYSTEMS, LLC;                          District Judge David Nuffer
    et al.,
                                                       Chief Magistrate Judge Paul M. Warner
                  Defendants.


         District Judge David Nuffer referred this case to Chief Magistrate Judge Paul M. Warner

pursuant to 28 U.S.C. § 636(b)(1)(A). 1 Before the court is Defendant BWI North America, Inc.’s

(“BWI”) Short Form Discovery Motion to Compel Plaintiff’s Supplemental Responses to

Requests for Production of Documents (“Motion”). 2 The court has carefully reviewed the written

memoranda submitted by the parties. Pursuant to Civil Rule 7-1(f) of the Rules of Practice for

the United States District Court for the District of Utah, the court has concluded that oral

argument is not necessary and will determine the motion on the basis of the written memoranda.

See DUCivR 7-1(f).

                                         BACKGROUND

         Plaintiff Kevin Spencer (“Plaintiff”) initiated this case against Harley-Davidson, Inc. and

Harley-Davidson Motor Company, Inc. (collectively, “Harley-Davidson”) in Utah state court on



1
    See docket no. 132.
2
    See docket no. 135.
April 25, 2016, for various product liability violations. 3 On May 20, 2016, Harley-Davidson

removed the case to federal court. 4 BWI was added as a party on April 26, 2017. 5 BWI

responded to the amended complaint with a motion to dismiss.6 Following briefing, Judge Nuffer

denied BWI’s motion to dismiss.7

       On May 8, 2019, BWI served Plaintiff with its first set of discovery requests, 8 which

contained eleven (11) interrogatories, twenty (20) requests for production, and eleven (11)

requests for admission (hereafter referred to as “Requests for Documents” or “Request(s)”).

Plaintiff responded to BWI’s Requests for Documents on June 13, 2019. 9

       In the instant Motion, BWI argues Plaintiff improperly responded to BWI’s Requests for

Documents by not organizing or labeling the responses to correspond to the categories in the

Requests. BWI asserts Plaintiff instead blanketly refers to hundreds of previously produced

documents—that were produced before BWI was a party to this action—without specifying by

bates number or otherwise which documents are responsive to which Requests. 10 Additionally,

Plaintiff’s responses fail to identify whether new responsive documents to the Requests are

available and/or will be produced. 11 BWI asserts the manner through which Plaintiff has

responded to BWI’s Requests for Documents fails to comply with Rule 34(b)(2)(E)(i) by

avoiding the identification of documents that support Plaintiff’s claims, and impermissibly


3
  See docket no. 2-3.
4
  See docket no. 2.
5
  See docket no. 32.
6
  See docket no. 54.
7
  See docket no. 118.
8
  See docket no. 135-2.
9
  See docket no. 135-3.
10
   See docket no. 135 at ¶¶ 1-3.
11
   See id. at ¶ 4.
                                                2
requiring BWI to sift through hundreds of documents of previously produced records—placing

BWI in a position to guess which documents are responsive to each request. 12

        Plaintiff argues that his responses comply with Rule 34(b)(2)(E)(i) because the

documents produced were provided in a form as kept in the usual course of business; and

therefore, Plaintiff has met his obligation under Rule 34, and is not required to organize and label

his responses or the documents to correspond to categories in the Requests. 13

        BWI also states that Plaintiff agreed to supplement its Requests for Documents No. 1, 5,

10, 16, and 17, but, to date, has failed to do so. 14 Plaintiff asserts that he supplemented his

responses to BWI’s Requests for Documents No. 1, 5, 10, 16, and 17 on August 13, 2019. 15

                                             ANALYSIS

        Pursuant to Federal Rules of Civil Procedure, “[a] party must produce documents as they

are kept in the usual course of business or must organize and label them to correspond to the

categories in the request.” Fed. R. Civ. P. 34(b)(2)(E)(i). The purpose of Rule 34(b)(2)(E)(i) is to

“facilitate production of records in a useful manner and to minimize discovery costs.” Menard v.

Chrysler Group, LLC, No. 14 CV 6325 VB, 2015 WL 5472724, at *2 (S.D.N.Y. July 2, 2015)

(citation and quotation omitted). Likewise, the spirit of Rule 1 requires the court and parties to

civil actions to construe the Federal Rules of Civil Procedure “to secure the just, speedy, and

inexpensive determination of every action and proceeding.” Fed. R. Civ. P. 1.




12
   See id. at ¶ 5.
13
   See docket no. 136 at 3.
14
   See id. at ¶ 5.
15
   See docket no. at ¶ 13.
                                                   3
       In the present action, Plaintiff’s responses to BWI’s Requests for Documents make

reference to hundreds of previously produced documents provided by Plaintiff in his previous

Initial Disclosures and responses to written discovery requests responsive to the Harley-

Davidson. 16 Because Plaintiff failed to organize the documents in any way, BWI has no way of

knowing whether Plaintiff has complied with its Requests. Plaintiff neither labeled them to

correspond with the categories that were in each Request, nor verified that no such additional

responsive documents exist. There is no indication that the documents previously produced by

Plaintiff were produced as maintained in the ordinary course of business; rather, Plaintiff offers

this explanation as to how the responses were organized, not in his initial discovery responses,

but for the first time only in response to the instant Motion as justification. The court finds the

form of Plaintiff’s responses to BWI Requests to be lethargic, elusive, and contrary to

proceeding in a just, speedy, and inexpensive fashion. Accordingly, BWI’s Motion is granted.

                                  CONCLUSION AND ORDER

       Based on the foregoing, Defendant BWI North America, Inc.’s Short Form Discovery

Motion to Compel Plaintiff’s Supplemental Responses to Requests for Production of

Documents 17 is GRANTED.

       Plaintiff shall within ten (10) days from the date of this order:

       (1)     Supplement his responses to BWI’s Requests for Production of Documents with

appropriate organization and labeling that indicate which documents are responsive to which



16
   All claims against Harley-Davidson were dismissed with prejudice on January 22, 2018. See
docket no. 112.
17
   See docket no. 135.

                                                  4
Request;

       (2)     If no new documents are being produced to BWI’s Requests, include a

verification statement in the supplemental responses that all responsive documents have been

produced;

       (3)      If new documents will be produced in response to BWI’s Requests, describe the

documents to be produced and provide a timeline for their production; and

       (4)      Produce documents responsive to BWI’s Requests for Production of Documents

nos. 1, 5, 10, 16, and 17, to the extent Plaintiff has not already, in accordance with this order.

       IT IS SO ORDERED.

       DATED this 26th day of November, 2019.

                                               BY THE COURT:




                                               PAUL M. WARNER
                                               Chief United States Magistrate Judge




                                                  5
